Citation Nr: 1829150	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) effective August 12, 2015.

2. Entitlement to service connection for a right hand condition. 


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1968 to July 1969.  He is the recipient of the Purple Heart and the Republic of Vietnam Meritorious Unit Citation Gallantry Cross Color, among other awards and citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD at a 30 percent disability rating.

In a September 2015 rating decision, the RO increased the initial rating claim for PTSD to a 50 percent disability rating, effective August 12, 2015.  Through a Board decision dated September 2017, the Veteran's initial 30 percent rating for PTSD was affirmed prior to August 12, 2015.  The issue of whether the Veteran was entitled to a rating in excess of 50 percent from August 12, 2015 was remanded for further development.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In an "Appeal to the Board" (Form 9) dated November 2016, the Veteran indicated that he disagreed with the following issues: right hand/gunshot wound, right knee, left thigh, left forearm, left arm, left chest, right neck, and right shoulder.  This appeal is untimely, but may represent an intention to file a new application for these claims. 

The issue of whether the Veteran intends to file a new application for the following claims has been raised by the record in a November 2016 statement, but has not been adjudicated by the AOJ: right hand/gunshot wound, right knee, left thigh, left forearm, left arm, left chest, right neck, and right shoulder.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for a right hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

For the period after August 12, 2015, the Veteran's PTSD has manifested in occupational and social impairments with reduced reliability and productivity, due to symptoms such as sleep impairment, nightmares, irritability, anxiety, depression, and hypervigilance.  The evidence of record also shows that the Veteran was alert and fully oriented, with good hygiene, normal speech, and clear and logical thought processes.


CONCLUSION OF LAW

For the period since August 12, 2015, the criteria for a rating in excess of 50 percent for PTSD are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to August 12, 2015, the Veteran was rated as 30 percent disabling for his service-connected PTSD.  Effective, August 12, 2015 he is rated as 50 percent disabling. He argues that he is entitled to a higher disability rating since August 12, 2015. 

The criteria for evaluating PTSD are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9411 (2017).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the DCs for mental disorders in 38 C.F.R.      § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. See 38 C.F.R.               § 4.126(b).

After a review of the record, the Board finds the Veteran's PTSD symptoms more nearly approximate a 50 percent rating for the period since August 12, 2015.  The Board notes that prior to the period at issue, the Veteran consistently sought treatment for his psychiatric symptoms, but was also dealing with several psychosocial conflicts in his life.  The Veteran and his wife had moved to Florida to take care of his ailing brother, who eventually died due to health complications.  Further, the Veteran had to deal with reconciling issues concerning his brother's estate, including a foreclosure on the home; his wife's health, who suffered from arthritis; the Veteran's own physical health; and assuming custody of his grandson.  However despite the numerous issues in the Veteran's life during this period of time and the adjustment period since August 2015, there is no evidence that he decompensated; rather, he accepted the responsibilities and dealt with them competently.

The Veteran had a VA examination in August 2015.  The Veteran described intact social relationships with his wife, family, and friends.  While he described symptoms of anxiety, suspiciousness (large crowds), chronic sleep impairment (nightmares), and mild memory loss, his mental status examination was almost completely normal.  The only abnormal finding was that the Veteran had obsessive-compulsive personality traits that manifested in keeping paperwork and describing events in thorough detail.  The Veteran reported no suicidal or homicidal thoughts. 

The Veteran was engaged in routine medication management and supportive therapy since August 2015.  With only minor variations, the Veteran reported poor sleep, hypervigilance, irritability, and no suicidal or violent thoughts.  His objective mental status examinations were consistent through the entire period: "his affect is mildly anxious; level of anxiety [often] appears to have improved, in comparison to [prior] assessment. Gait and station are normal. The patient is oriented in all 3 spheres.  Speech is clear, coherent, and mostly goal directed.  The patient continues to describe topics in great detail, and is at times difficult to interrupt.  There is no pressure of speech.  Rather, the patient appears very determined to describe each situation fully.  There is no flight of ideas nor looseness of association. The patient's mood is assessed as mildly to moderately depressed.  He denies thoughts of suicide or homicide. His thoughts are clear and coherent. He denies typical hallucinations; denies paranoia.  Thoughts remain very detailed.  There is no evidence of paranoid or delusional thought, nor of attending.  Judgment and insight are fairly good.  Memory was not tested beyond test of orientation."

The Veteran was afforded a VA examination in October 2017.  The history was as noted in the October 2015 except the Veteran was dealing with missing his grandson because he has moved out.  The Veteran also reported that he was involved with his community, including volunteering on his HOA board.  Despite describing a disagreement he had with a local attorney, the Veteran's symptoms and objective presentation were essentially identical to the September 2015 examination. 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit. Id.  As the Veteran's claim was certified to the Board in July 2010 (prior to August 4, 2014), this regulatory amendment does not apply in this matter.  It is worth noting, however, that this regulatory amendment does not affect evaluations assigned to mental disorders because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders. Id.  

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." See 38 C.F.R. §§ 4.125, 4.130.  

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder. See 38 C.F.R. § 4.126(a).  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case. See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).  Throughout the course of the appeal, the Veteran's PTSD  has consistently been assigned a GAF scores of 47.  While the Board has considered the degree of functioning as evidenced by these GAF scores, it is but one factor for consideration in assigning a rating in this case. Id.  Specifically, there are other factors cited in conjunction with this score: bereavement, rule out obsessive personality features, status-post ablation treatment for abnormal heart rhythm, history of tachycardia; and sleep apnea.  Further, the scores are in contrast to the examples cited to by GAF scores in this range, to wit: suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends, and/or unable to keep a job.  

Therefore, the Board assigns more probative weight to the Veteran's statements concerning his functioning and the objective mental status examinations. 

After a thorough review of the record, the Board concludes that a 50 percent evaluation is warranted for the Veteran's service-connected PTSD since August 12, 2015. 38 C.F.R. § 4.130, DC 9411.  During this period, the Veteran's PTSD has been manifested by symptoms of sleep impairment, nightmares, irritability, anxiety, depression, and hypervigilance.  

At no point since August 12, 2015, does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating.  
The Board notes that the Veteran did report depressed mood and anxiety during the applicable period.  However, the Veteran denied suicidal ideation during this period.  The Board notes that typically, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  Further, the Veteran's PTSD has not been manifested by symptoms analogous in severity to obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.  To the contrary, the evidence of record shows that the Veteran was alert and fully oriented, with good hygiene, and mostly normal speech, and clear and logical thought processes.  

Thus, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating or total occupational and social impairment to warrant a 100 percent rating.  

The preponderance of the evidence does not show occupational and social impairments that meet the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD at any point since August 12, 2015.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 50 percent for the Veteran's service-connected PTSD disorder is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A rating in excess of 50 percent for PTSD from August 12, 2015 is denied.



REMAND

The Board notes that a rating decision was issued in June 2015 for, in pertinent part, entitlement for service connection for a right hand condition.  The Veteran filed a Notice of Disagreement with that rating decision in April 2016.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The issues of entitlement to service connection for a right hand condition must be remanded by the Board to allow the RO or the AOJ to issue a statement of the case on these claims.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing entitlement to service connection for a right hand condition.  The Veteran must be advised of the requirements to perfect an appeal with respect to these new issues.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


